UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) GRAMERCY CAPITAL CORP. (Name of Issuer) Common Stock, Par Value $0.001 per share (Title of Class of Securities) 384871109 (CUSIP Number) Stewart E. Eichner, Esq. Morgan Stanley 1221 Avenue of the Americas New York, NY, 10020 (212) 762-4905 with a copy to: Steven G. Scheinfeld, Esq. John E. Sorkin, Esq. Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York, NY, 10004 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) November 2, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of§§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. (continued on following pages) *The remainder of this cover page will be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but will be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 384871109 SCHEDULE 13D Page 2 of17 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Morgan Stanley 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,906,782 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 3,906,782 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,906,782 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.25% 14 TYPE OF REPORTING PERSON HC, CO CUSIP No. 384871109 SCHEDULE 13D Page 3 of17 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MSRESS III, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,809,524 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 3,809,524 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,809,524 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.97% 14 TYPE OF REPORTING PERSON HC, CO CUSIP No. 384871109 SCHEDULE 13D Page4 of17 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON MSRESS III Manager, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,809,524 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 3,809,524 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,809,524 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.97% 14 TYPE OF REPORTING PERSON HC, IA CUSIP No. 384871109 SCHEDULE 13D Page5 of17 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Morgan Stanley Real Estate Special Situations III–GP, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,809,524 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 3,809,524 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,809,524 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.97% 14 TYPE OF REPORTING PERSON HC CUSIP No. 384871109 SCHEDULE 13D Page6 of17 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Morgan Stanley Real Estate Special Situations III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,809,524 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 3,809,524 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,809,524 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.97% 14 TYPE OF REPORTING PERSON PN CUSIP No. 384871109 SCHEDULE 13D Page7 of17 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON SSF III Gemini GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,809,524 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 3,809,524 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,809,524 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.97% 14 TYPE OF REPORTING PERSON OO CUSIP No. 384871109 SCHEDULE 13D Page8 of17 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON SSF III Gemini, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)x 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 3,809,524 EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 3,809,524 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,809,524 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.97% 14 TYPE OF REPORTING PERSON PN CUSIP No. 384871109 SCHEDULE 13D Page9 of17 ITEM 1.Security and Issuer. This statement on Schedule 13D (this “Statement”) relates to the common stock, par value $0.001 per share (the “Common Stock”), of Gramercy Capital Corp., a Maryland corporation (the “Issuer”). The principal executive offices of the Issuer are located 420 Lexington Avenue, New York, New York 10170. ITEM 2.Identity and Background. (a) This Statement is being filed jointly by the following persons (collectively, the “Reporting Persons”): – SSF III Gemini, LP (“Gemini”) – SSF III Gemini GP, LLC (“Gemini GP”) – Morgan Stanley Real Estate Special Situations Fund III, L.P. (“SSF III”) – Morgan Stanley Real Estate Special Situations III-GP, L.L.C. (“SSF III GP”) – MSRESS III Manager, L.L.C (“MSRESS Manager”) – MSRESS III, Inc. (“MSRESS III”) – Morgan Stanley (b) The name, business address and present principal occupation or employment of each executive officer of each of Gemini GP and SSF III GP and each director and executive officer of MSRESS III, are set forth on Schedule A annexed hereto and incorporated herein by reference.The name, business address and present principal occupation or employment of each director and executive officer of Morgan Stanley are set forth on Schedule B annexed hereto and incorporated herein by reference.MSRESS Manager does not have any executive officers.The address of the principal business office of each of the Reporting Persons is 1585 Broadway, 37th Floor, New York, NY 10036. (c) SSF Gemini III, LP Gemini is a Delaware limited partnership.Gemini was formed for the purpose of acquiring 3,809,524 shares of Common Stock pursuant to a Subscription Agreement, dated as of November 2, 2007 (the “Subscription Agreement”) by and among the Issuer, GKK Capital LP, Gemini and, for the purposes of Section 1.1(b) and Section 1.4(a) thereof, SSF III. SSF III Gemini GP, LLC Gemini GP, a Delaware limited liability company, is and was formed for the purpose of acting as, the general partner of Gemini. Morgan Stanley Real Estate Special Situations Fund III, L.P. SSF III is a Delaware limited partnership.SSF III is the sole member of Gemini GP and the sole limited partner of Gemini.SSF III is an investment fund managed by an affiliate of Morgan Stanley, and SSF III formed Gemini for the purpose of acquiring 3,809,524 Common Stock pursuant to the Subscription Agreement. CUSIP No. 384871109 SCHEDULE 13D Page10 of17 Morgan Stanley Real Estate Special Situations III-GP, L.L.C. SSF III GP is a Delaware limited liability company.SSF III GP is the general partner of SSF III. MSRESS III Manager, L.L.C. MSRESS Manager, a Delaware limited liability company, is the managing member of SSF III GP. MSRESS III, Inc. MSRESS III, a Delaware corporation, is the managing member of MSRESS Manager.MSRESS III is a wholly-owned subsidiary of Morgan Stanley. Morgan Stanley Morgan Stanley is a Delaware corporation.Morgan Stanley is a leading global financial services firm providing a wide range of investment banking, securities, investment management and wealth management services.Morgan Stanley’s employees service clients worldwide, including corporations, governments, institutions, and individuals from more than 600 offices in 30 countries. (d) and (e) During the last 5 years, none of the Reporting Persons, and to the knowledge of the Reporting Persons, any of the persons listed on Schedule A and Schedule B hereto, has (1) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (2) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws, other than, in the case of clause (2), as described in ScheduleC annexed hereto and incorporated herein by reference. (f) The citizenship of each of the persons set forth in Schedule A and Schedule B hereto is provided therein. ITEM 3.Source and Amount of Funds or Other Consideration. The aggregate purchase price of the 3,809,524 shares of Common Stock (the “Gemini Shares”) acquired by Gemini pursuant to the Subscription Agreement was $100,000,005.SSF III provided internally generated funds to Gemini to pay the purchase price for such shares of Common Stock. The aggregate purchase price of 97,258 Additional Shares (as defined in Item 5) reported by Morgan Stanley pursuant to this Statement was approximately $2,529,680.Affiliates of Morgan Stanley obtained the purchase price for such additional shares through internally generated funds. ITEM 4.Purpose of Transaction. Gemini acquired the Gemini Shares for investment purposes.The MS Reporting Units (as defined in the footnote to Item5) acquired the Additional Shares in the ordinary course of business.The Reporting CUSIP No. 384871109 SCHEDULE 13D Page11 of17 Persons intend to review continuously their position in the Issuer.Depending on future evaluations of the business prospects of the Issuer and upon other developments, including, but not limited to, general economic and business conditions and stock market conditions, the Reporting Persons may retain or from time to time increase their holdings or dispose, including pursuant to a registration statement filed in accordance with the Registration Rights Agreement (as defined in Item6), of all or a portion of their holdings, subject to any applicable legal and contractual restrictions on their ability to do so.The Reporting Persons understand that the Issuer expects to use the net proceeds of the purchase of the Gemini Shares for additional investment activity and to fund its future growth. In addition, the matters set forth in Item 6 below are incorporated in this Item 4 by reference as if fully set forth herein. Except as set forth in this Item 4 (including the matters described in Item 6 below which are incorporated in this Item 4 by reference), the Reporting Persons have no present plans or proposals that relate to or that would result in any of the actions described in subparagraphs (a) through (j) of Item 4 of Schedule 13D. ITEM 5.Interests in Securities of the Issuer.* (a) and (b) The aggregate percentage of Common Stock reported as owned by each Reporting Person is based upon the sum of: (a) the 30,902,304 shares of Common Stock disclosed by the Issuer to Gemini to be outstanding prior to the consummation of the transactions contemplated by the Subscription Agreement plus (b) the 3,809,524 Shares of Common Stock acquired by Gemini pursuant to the Subscription Agreement. By virtue of the relationships reported under Item 2 of this Statement, each of the Reporting Persons may be deemed to have shared voting and dispositive power with respect to the 3,809,524 shares of Common Stock beneficially owned by Gemini which, based on calculations made in accordance with Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), constitute approximately 10.97% of the outstanding Common Stock.Neither the filing of this Statement nor any of its contents shall be deemed to constitute an admission by any Reporting Person (other than Gemini) that it is the beneficial owner of any shares of Common Stock referred to herein for purposes of Section 13(d) of the Exchange Act, or for any other purpose, and such beneficial ownership is expressly disclaimed. In addition to the Gemini Shares which Morgan Stanley may be deemed to beneficially own as described above, Morgan Stanley may be deemed to beneficially own an additional97,258 shares of Common Stock (the “Additional Shares”) held by the MS Reporting Units, which, based on calculations in accordance with Rule 13d-3 promulgated under the Exchange Act, constitute approximately an additional 0.28% of the outstanding shares of Common Stock.Taken together, the Gemini Shares and the Additional Shares constitute approximately 11.25% of the outstanding shares of Common Stock.Neither the filing of this Statement nor any of its contents shall be deemed to constitute an admission by any Reporting Person that it is the beneficial owner of any of * In accordance with Securities and Exchange Commission Release No. 34-39538 (January 12, 1998) (the “Release”), this filing reflects the securities beneficially owned by certain operating units (collectively, the “MS Reporting Units”) of Morgan Stanley and its subsidiaries and affiliates (collectively, “MS”).This filing does not reflect securities, if any, beneficially owned by any affiliates or operating units of MS whose ownership of securities is disaggregated from that of the MS Reporting Units in accordance with the Release. CUSIP No. 384871109 SCHEDULE 13D Page12 of17 such Additional Shares for purposes of Section 13(d) of the Exchange Act, or for any other purpose, and such beneficial ownership is expressly disclaimed. Morgan Stanley is filing this Statement solely in its capacity as a parent company of Gemini and the MS Reporting Units described above.The Reporting Persons are filing this statement jointly pursuant to Rule 13d-1(k)(1) promulgated under the Exchange Act, provided that, as contemplated by Rule 13d-1(k)(1)(ii), no Reporting Person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such Reporting Person knows or has reason to believe that such information is inaccurate. To the Knowledge of the Reporting Persons, none of the persons listed on ScheduleA or ScheduleB hereto beneficially owns any shares of Common Stock. (c) Except for the acquisition of the Gemini Shares pursuant to the Subscription Agreement and as set forth on Schedule D annexed hereto and incorporated by reference herein, none of the Reporting Persons nor, to the knowledge of any of the Reporting Persons, any other person or entity referred to in Item 2 (including those on listed on Schedule A and Schedule B hereto), has effected any transactions in the Common Stock during the past 60 days. (d) By virtue of the relationships described in Item 2 of this Statement, each of the Reporting Persons may be deemed to have the power to direct the receipt of dividends declared on the Gemini Shares and the proceeds from the sale of such Gemini Shares, and Morgan Stanley may be deemed to have the power to direct the receipt of dividends declared on the Additional Shares and the proceeds from the sale of such Additional Shares. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. The matters set forth in Items 3, 4 and 5 are incorporated in this Item 6 by reference as if fully set forth herein. Subscription Agreement The Issuer, GKK Capital LP, Gemini and, for the purposes of Section 1.1(b) and Section 1.4(a) thereof, SSF III entered into the Subscription Agreement after the close of business on November 2, 2007.Pursuant to the Subscription Agreement, Gemini acquired the Gemini Shares from the Issuer on November 7, 2007. Stockholders Agreement In connection with the Subscription Agreement, the Issuer, Gemini and SL Green Operating Partnership, L.P. (“SLG”) entered into a Stockholders Agreement, dated as of November 2, 2007 and effective as of November 7, 2007 (the “Stockholders Agreement”).The Stockholders Agreement provides, among other things, that: · until the earlier of the 18-month anniversary of the acquisition of the Gemini Shares and such time as Gemini and certain of its affiliates no longer own at least 75% of the Gemini Shares, Gemini will have the right, but not the obligation, to have a representative (the “Observer”) CUSIP No. 384871109 SCHEDULE 13D Page13 of17 present (as a non-voting observer) at all regularly scheduled quarterly meetings of the Issuer’s board of directors (the “Board”) and certain special meetings of the Board relating to any merger, bankruptcy or liquidation of the Company or an acquisition by the Company of a publicly-traded company and such Observer will have the right, but not the obligation, to participate in discussions, pose questions to, and consult with and furnish advice to, the Board and to receive all information provided to the Board in connection with any such regularly scheduled or special meetings; · if at any time SLG and certain of its affiliates own an equal or lesser number of shares of Common Stock than owned at such time by Gemini and certain of its affiliates, then Gemini (and any affiliates of Gemini who have become party to the Stockholders Agreement and to which it has transferred any Gemini Shares) will have the right, but not the obligation, to participate on a pro rata basis in any transfer of shares of Common Stock by SLG or such SLG affiliates to a third party, on the same terms and conditions as apply to SLG or such SLG affiliates; and · Gemini will not offer, sell, contract to sell, pledge, sell any option or contract to purchase, purchase any option or contract to sell, grant any option, right or warrant for the sale of or otherwise transfer or dispose of any of the Gemini Shares for six months following the closing date of the transactions contemplated by the Subscription Agreement, other than transfers to affiliates of Gemini who agree to be bound by the terms of the Stockholders Agreement; provided, that Gemini and its affiliates to whom it transfers Gemini Shares may pledge any direct or indirect interests in the Gemini Shares as security for loans contracted by Gemini and its affiliates. The foregoing description of the Stockholders Agreement is not intended to be complete and is qualified in its entirety by reference to the Stockholders Agreement, a copy of which is filed herewith as Exhibit 1 and is incorporated by reference herein. Registration Rights Agreement In connection with the Subscription Agreement, the Issuer, Gemini and SLG entered into a Registration Rights Agreement, dated as of November 2, 2007 and effective as of November 7, 2007 (the “Registration Rights Agreement”).The Registration Rights Agreement provides, among other things, that upon request of Gemini or Gemini and certain of its affiliates following the six month anniversary of the closing of the transactions contemplated by the Subscription Agreement, the Issuer will file a shelf registration statement on Form S-3 for the resale of the Gemini Shares then held by Gemini and its affiliates to whom Gemini has transferred any of the Gemini Shares and take certain other actions in connection therewith, including in connection with a potential underwritten offering of such shares.The foregoing description of the Registration Rights Agreement is not intended to be complete and is qualified in its entirety by reference to the Registration Rights Agreement, a copy of which is filed herewith as Exhibit 2 and is incorporated by reference herein. Voting Agreement In connection with the acquisition of the Gemini Shares, and as contemplated by the Subscription Agreement, Gemini and American Financial Realty Trust (“AFR”) entered into a Stockholder Voting Agreement, dated as of November 7, 2007 (the “Voting Agreement”). Pursuant to the Voting Agreement, Gemini has agreed, among other things, and subject to the terms and conditions thereof, to vote all of the Gemini Shares in favor of the issuance of Common Stock by the Issuer in connection with the transactions contemplated by that certain Merger Agreement, dated as of November 2, 2007, by and CUSIP No. 384871109 SCHEDULE 13D Page14 of17 among the Issuer, GKK Capital LP, GKK Stars Acquisition LLC, GKK Stars Acquisition Corp. GKK Stars Acquisition LP, AFR and First States Group, L.P. (the “AFR Merger Agreement”).Gemini also agreed, subject to certain limitations contained in the Voting Agreement relating to pledges and other transactions, not to Transfer (as defined in the Voting Agreement) the Gemini Shares until the earlier of June 6, 2008 and the termination of the Voting Agreement in accordance with its terms.The Voting Agreement will terminate upon the earliest of (a) the effective time of the mergers contemplated pursuant to the AFR Merger Agreement, (b) the termination of the AFR Merger Agreement and (c) the execution by the Issuer of any amendment, supplement, modification or written or other material waiver to the Merger Agreement that has not previously been approved in writing by Gemini.The foregoing description of the Voting Agreement is not intended to be complete and is qualified in its entirety by reference to the Voting Agreement, a copy of which is filed herewith as Exhibit 3 and is incorporated by reference herein.A copy of the AFR Merger Agreement is included as an Exhibit to the Voting Agreement. Joint Filing Agreement Pursuant to Rule 13d-1(k) promulgated under the Exchange Act, the Reporting Persons have entered into an agreement, attached hereto as Exhibit 1, with respect to the joint filing of this statement and any amendment or amendments hereto. Pledge From time to time, the Reporting Persons and their affiliates may pledge any direct or indirect interests in securities held by them, including the Gemini Shares, to brokers, banks or other financial institutions as collateral for loans or other obligations of the Reporting Persons or their affiliates pursuant to margin, prime brokerage or bank loan agreements.In particular, all of the assets of SSFIII, including the Gemini Shares, are subject to a pledge in favor of one or more banks in connection with a revolving term loan (the “Current Pledge”).Under the terms of the Current Pledge (and/or in the event of any other pledge of any direct or indirect interests in the Gemini Shares), if the Reporting Persons default thereunder, the secured parties thereunder may have the right to vote and dispose of the Common Stock that is posted thereunder as collateral. ITEM 7.Material to be Filed as Exhibits. EXHIBIT 1 Joint Filing Agreement among the Reporting Persons dated the date hereof EXHIBIT 2 Stockholders Agreement, dated as of November 2, 2007, by and among Gramercy Capital Corp., SSF III Gemini, LP and SL Green Operating Partnership, L.P. (incorporated herein by reference to Exhibit 10.4 of Form 8-K filed by the Issuer on November 8, 2007 (SEC File No. 001-32248)) EXHIBIT 3 Registration Rights Agreement, dated as of November 2, 2007, by and between Gramercy Capital Corp., SSF III Gemini, LP and, solely for purposes of Sections 4, 8, 9 and 11 thereof, SL Green Operating Partnership, L.P. (incorporated herein by reference to Exhibit 10.3 of Form 8-K filed by the Issuer on November 8, 2007 (SEC File No. 001-32248)) CUSIP No. 384871109 SCHEDULE 13D Page15 of17 EXHIBIT 4 Stockholder Voting Agreement, dated as of November 7, 2007, by and between SSF III Gemini, LP and American Financial Realty Trust (including the AFR Merger Agreement as ExhibitA thereto) CUSIP No. 384871109 SCHEDULE 13D Page16 of17 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated November 13, 2007 SSF III Gemini, LP, By its general partner, SSF III Gemini GP, LLC By: /s/Stewart E. Eichner Name:Stewart E. Eichner Title:Vice President SSF III Gemini GP, LLC By: /s/Stewart E. Eichner Name:Stewart E. Eichner Title:Vice President Morgan Stanley Real Estate Special Situations Fund III, L.P., By its general partner, Morgan Stanley Real Estate Special Situations III-GP, L.L.C. By: /s/Stewart E. Eichner Name:Stewart E. Eichner Title:Vice President Morgan Stanley Real Estate Special Situations III-GP, L.L.C. By: /s/Stewart E. Eichner Name:Stewart E. Eichner Title:Vice President MSRESS III Manager, L. L.C., By MSRESS III, Inc., its sole member By: /s/Stewart E. Eichner Name:Stewart E. Eichner Title:Vice President CUSIP No. 384871109 SCHEDULE 13D Page17 of17 MSRESS III, Inc. By: /s/Stewart E. Eichner Name:Stewart E. Eichner Title:Vice President Morgan Stanely By: /s/Dennine Bullard Name: Dennine Bullard Title:Authorized Signatory SCHEDULE A The names of the directors and names and titles of the executive officers of MSRESS III, Inc. (“MSRESS III”) and the names and titles of the executive officers of each of SSF III Gemini GP, LLC (“Gemini GP”) and Morgan Stanley Real Estate Special Situations III-GP, L.L.C. (“SSF III GP”) and their principal occupations are set forth below. The business address of each of such persons is that of Morgan Stanley at 1585 Broadway, New York, NY 10036, except for Mr. Carrafiell, whose business address is that of Morgan Stanley at 20 Bank Street, London, England E14 4AD. Unless otherwise indicated, each individual is a United States citizen. Name of Director/ Executive Officer Present Principal Occupation or Employment Position with Gemini GP, if any Position with SSF III GP, if any Position with MSRESS III, if any John Carrafiell Managing Director of Morgan Stanley N/A Manager, Chairman Director, Chairman J. Timothy Morris Managing Director of Morgan Stanley Manager, President Manager, President Director, President Paula Schaefer Managing Director of Morgan Stanley Manager, Vice President Manager, Vice President Director, Vice President Michael J. Franco Managing Director of Morgan Stanley N/A Vice President Vice President K.S. Kalsi Managing Director of Morgan Stanley Manager, Vice President Vice President Vice President John B. Kessler Managing Director of Morgan Stanley Vice President Vice President Vice President Jeffrey Hugh Macdonnell* Executive Director of Morgan Stanley Vice President Vice President Vice President Jay H. Mantz Managing Director of Morgan Stanley Vice President Vice President Vice President * Jeffrey Hugh Macdonnell is a Canadian citizen SCHEDULE B The names of the directors and the names and titles of the executive officers of Morgan Stanley and their principal occupations are set forth below.The business address of each of the directors or executive officers is that of Morgan Stanley at 1585 Broadway, New York, New York 10036.Unless otherwise indicated, each occupation set forth opposite an individual’s name refers to MS and each individual is a United States citizen. Name Title *John J. Mack Chairman of the Board and Chief Executive Officer *Roy T. Bostock Chairman of the Partnership for a Drug-Free America *Erskine B. Bowles President of the University of North Carolina *Howard J. Davies1 Director, The London School of Economics and Political Science *C. Robert Kidder Chairman and Chief Executive Officer, 3 Stone Advisors LLC *Donald T. Nicolaisen Director *Charles H. Noski Director *Hutham S. Olayan President, Chief Executive Officer and Director of Olayan America Corporation *Charles E. Phillips, Jr. President and Director of Oracle Corporation *O. Griffith Sexton Adjunct professor of finance at Columbia Business School *Laura D’Andrea Tyson Professor of Economics and Business at the Walter A. Haas School of Business at the University of California, Berkeley *Klaus Zumwinkel2 Chairman of the Board of Management of Deutsche Post AG Zoe Cruz Co-President Gary G. Lynch Chief Legal Officer Thomas R. Nides Executive Vice President and Chief Administrative Officer and Secretary Robert W. Scully Co-President T. Colm Kelleher Executive Vice President and Chief Financial Officer 1
